Order, Supreme Court, Bronx County (Louis Benza, J.), entered October 5, 1999, which, in an action against defendant City and its jailkeepers for wrongful detention, denied plaintiffs motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, who was committed to jail for contempt of court orders directing payment of support arrears, claims that the maximum period of confinement for such offense is six months, citing Judiciary Law § 774 (1) and Civil Rights Law § 72, and that defendants are liable to him in damages for keeping him in jail longer. However, as the motion court held, defendants were clearly acting under the authority of the commitment court, which denied an application by plaintiff for release in an order rendered just two days before expiration of such six-month period, and, as such, are protected by judicial immunity (see, Weiner v State of New York, 273 AD2d 95, 97-98). Concur — Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.